DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following action is in response to the applicant’s Request for Continued Examination dated 12/20/2021, that was in response to the Office action dated 9/20/2021. Claims 1-17 and 19-21 are pending, claim(s) 1, 8 and 9 has/have been amended, while claim(s) 18 is cancelled and claim 21 is presented a new.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan [3227202], further in view of Schaeffer et al [5876015].
With respect to claim 1, Morgan discloses: A flow control device (44) for an appliance (10) including a burner (12) and a blower (32) for delivering (via nozzle 14) a pre-mixed mixture of air and gas to the burner [col 1, line 39-48], comprising: a stream-lined baffle (44), however does not disclose a damper construction as claimed. 
Schaeffer makes up for these deficiencies by teaching: a flow control device, comprising:
a flange (46, 50) defining an opening through which the pre-mixed mixture of air and gas flows from an outlet of the blower to the burner; and a damper plate (34) provided in the opening downstream of the blower with the entirety of the pre-mixed mixture flowing around the perimeter of the damper plate for controlling the flow of the pre-mixed mixture through the opening to increase a static pressure at the outlet of the blower during ignition of the burner [see FIGs 3-5, col 8, line 35-47]. 
Schaeffer further teaches:
{cl. 2} The flow control device of claim 1 further comprising an actuator for controlling a rotational position of the damper plate relative to the flange for controlling fluid flow from the blower to the burner [col 5, line 5-12].
{cl. 3} The flow control device of claim 2, wherein the actuator is one of a solenoid, a stepper motor or a gear motor [see claim 13, referring to “powered mechanism” implying the use of a motor].
{cl. 4} The flow control device of claim 1 further comprising a shaft (80) extending through at least one passage (85) in the flange and rotatably supporting the damper plate for movement relative to the opening [see FIG 7].
{cl. 5} The flow control device of claim 1, wherein the flange is integrally formed as part of one of the outlet of the blower or an inlet of the burner [see FIG 3].
{cl. 6} The flow control device of claim 1, wherein the flange is secured to an outlet of the blower and an inlet of the burner [see FIG 7].
{cl. 7} The flow control device of claim 1, wherein the damper plate has the same shape as the opening [see FIG 3].
The modification would involve substituting the stream-lined baffle of Morgan with the butterfly-damper construction of Schaeffer. It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the burner of Morgan to include the damper arrangement of Schaeffer because Schaeffer had prior knowledge of controlling flow of fuel or air based on changes in pressure, to ensure a desirable flow rate.
With respect to claim 8, Morgan discloses: A flow control device (44) for an appliance including (10) a burner (12) and a blower (32) for delivering (via nozzle 13) a 
Schaeffer makes up for these deficiencies by teaching: a flow control device comprising: 
a flange (46, 50) defining an opening through which the pre-mixed mixture of air and gas flows from an outlet of the blower to the burner; a damper plate (34) provided in the opening downstream of the blower for controlling the flow of the pre-mixed mixture through the opening to increase a static pressure at the outlet of the blower during ignition of the burner burner [see FIGs 3-5, col 8, line 35-47]; a shaft (80) connected to the damper plate and extending through first and second passages (85) [see FIGs 3 and 4, near element 100] in the flange on opposite sides of the opening; and a bushing (100) received in the first passage for rotatably supporting the shaft to allow the shaft to rotate relative to the opening [see FIG 7, col 9, line 49-67]. 
The modification would involve substituting the stream-lined baffle of Morgan with the butterfly-damper construction of Schaeffer. It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the burner of Morgan to include the damper arrangement of Schaeffer because Schaeffer had prior knowledge of controlling flow of fuel or air based on changes in pressure, to ensure a desirable flow rate.
With respect to claim 9, Morgan discloses: A system for an appliance (10) comprising: a burner (12) for providing heated combustion products to the appliance; a blower (32) having an outlet for supplying (via nozzle 14) the burner with a pre-mixed mixture of gas and air [col 1, line 39-48]; and adjustable flow device (44) with a flame 
Schaeffer makes up for these deficiencies by teaching: a flow control device comprising (when used to modify the burner of Morgan, would show): 
and an adjustable damper plate (34) positioned downstream of the blower for controlling the flow of the pre-mixed mixture from the blower to the burner, the adjustable damper plate having a first condition during ignition of the burner for increasing the static pressure at the blower outlet and a second condition in response to flame proving  for increasing the flow of the pre-mixed mixture to the burner relative to the first condition [see FIG 7, col 9, line 49-67, col 14, line 50-col 15, line 4].
Schaeffer further teaches:
{cl. 10} The system of claim 9, wherein the damper plate is adjustable such that the blower is operated at the same speed prior to and after ignition of the burner [col 5, line 20-32].
{cl. 11} The system of claim 9 further comprising an actuator for controlling a rotational position of the damper plate to control fluid flow from the blower to the burner [col 5, line 5-13].
{cl. 12} The system of claim 11, wherein the actuator is one of a solenoid, a stepper motor or a gear motor [see claim 13, referring to “powered mechanism”, implying the use of a motor].
{cl. 13} The system of claim 9 further comprising a flange (46, 50) positioned between the blower and the burner and having an opening in fluid communication with 
{cl. 14} The system of claim 13 further comprising a shaft (80) extending through at least one passage (85) in the flange and rotatably supporting the damper plate for movement relative to the opening [see FIG 7].
{cl. 15} The system of claim 13, wherein the flange is integrally formed as part of one of the outlet of the blower or an inlet of the burner [see FIG 3].
{cl. 16} The system of claim 13, wherein the damper plate has the same shape as the opening [see FIG 3].
{cl. 17} The system of claim 13 further comprising: a flange (46, 50) positioned between the blower and the burner and having an opening in fluid communication with the outlet of the blower and an input of the burner; a shaft (80) connected to the damper plate and extending through first and second passages (85) in the flange on opposite sides of the opening; and a bushing (100, 108) received in the first passage for rotatably supporting the shaft to allow the shaft to rotate relative to the opening [see FIG 7].
{cl. 19} The system of claim 9, wherein in the first position the damper plate prevents pressure oscillations in the burner [see FIG 3, which is closed].
{cl. 20} The flow control device of claim 1, wherein the damper plate increases the static pressure at the blower outlet to prevent pressure oscillations in the burner [col 8, line 36-48].
{cl. 21} The flow control device of claim 8, further comprising a fluid-tight seal positioned between and engaging the shaft and the bushing [col 6, line 4-19].
The modification would involve substituting the stream-lined baffle of Morgan with the butterfly-damper construction of Schaeffer. It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the burner of Morgan to include the damper arrangement of Schaeffer because Schaeffer had prior knowledge of controlling flow of fuel or air based on changes in pressure, to ensure a desirable flow rate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
2/9/2022